Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 11/25/2020. In virtue of this communication, claims 1 - 8 are pending in this office action. 
Reasons for Allowance
2.	In view of Terminal Disclaimer approval, and further search, claims 1 – 8 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance:  
	Byun et al. (2019/0021023) is the closest prior art to the application invention, which discloses a method for establishing a bearer for the transmission of user data in a user plane based cellular Internet of Things (CIoT) in a wireless communication system. Byun et al. teaches a control plane (C-plane) which is a protocol stack for control signal transmission and a user plane (U-plane) which is a protocol stack for data information transmission, and see Fig. 5, Fig. 6 for suspension procedure, resume procedure of an RRC connection in the user plane; the UE which remains in RRC_IDLE may need to establish the RRC connection by sending RRC message with the E-UTRAN when uplink data transmission is necessary due to a user's call attempt or the like or when there is a need to transmit a response message, and transmitting an RRC message in the control plane; the RRC Connection Resume Request message includes the Resume ID, authentication token, Establishment Cause and NAS PDU of the UE, 
Martinez Tarradell et al. (2018/0376531) discloses the UE can send the RRC Connection setup complete message to the eNodeB, the RRC Connection setup complete message can include one or more flags to indicate that one or more Evolved Packet System (EPS) CIoT EPS optimizations are supported at the UE, for example, the one or more flags contained in the RRC Connection setup message can include a user plane (UP) CIoT Evolved Packet System (EPS) optimization flag that indicates whether the UE is permitted to resume a connection with a UP CIoT EPS optimization, which can enable the UE to support a transition from an EPS Mobility Management (EMM) idle mode to an EMM connected mode without utilizing a service request procedure. 
(R2-160506), (S2-153925), (S2-160448), and 3GPP TR 23.720 V1.2. are discussing suggestions for the 3GPP standards in a system with processor configured to support Suspension and resumption of connection in the system with first and second communication architecture types and switch between the architectures, wherein when a radio terminal switches between the architectures from second architecture to first the RRC context is saved. All also suggesting additions and or new procedures to the 3GPP standard, however all do not provide details.
Therefore, the prior art of record fails to disclose singly or in combination to render obvious that the suspension of the RRC connection is performed by using a RRC connection release message and with retaining an Access Stratum (AS) context in the radio terminal, the resumption of the RRC connection is performed when a state of the radio terminal is transitioned from an RRC idle state to an RRC 20connected state, and the at least one processor is further configured to perform the resumption of the RRC connection, based on trigger from a Non-Access Stratum(NAS) layer when the radio terminal is in IDLE mode and if the 70 radio terminal attempts to send data using the optimization associated with the Control Plane CIoT, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645